UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7731


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

DARWIN LEWIS TURNER, a/k/a Abbey,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00001-RLV-DCK-2)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darwin Lewis Turner, Appellant Pro Se. Gretchen C.F. Shappert,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darwin Lewis Turner filed a notice of appeal from a

pleading filed by his counsel informing the district court that

Turner was not eligible for a sentence reduction pursuant to

Amendment       706   to    the     Sentencing           Guidelines     and    18    U.S.C.

§ 3582(c)(2) (2006).             This court may exercise jurisdiction only

over    final    orders     of     the    district        court,   28    U.S.C.      § 1291

(2006), and certain interlocutory and collateral orders of the

district court, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b);

Cohen   v.    Beneficial         Indus.   Loan      Corp.,     337 U.S.       541   (1949).

Because      counsel’s      pleading      is       not    an   appealable      order,      we

dismiss the appeal.              We dispense with oral argument because the

facts   and     legal    contentions       are      adequately     presented         in   the

materials     before       the    court    and      argument     would    not       aid   the

decisional process.

                                                                                DISMISSED




                                               2